Citation Nr: 1011167	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  

In an April 2006 decision, the Board denied service 
connection for hearing loss.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Motion for Remand, the Court 
vacated the April 2006 Board decision and remanded the matter 
to the Board for further action.  

In an August 2007 decision, the Board remanded the issue for 
further development.  In February 2009, after the case was 
transferred to the Board, the Veteran submitted additional 
medical evidence concerning his hearing loss.  The evidence 
was timely received but the Veteran did not include a waiver 
of initial consideration of that evidence by the agency of 
original jurisdiction.  In May 2009, the Board wrote to the 
Veteran to provide him an opportunity to submit a signed 
waiver concerning the additional evidence.  In June 2009, the 
Veteran responded that he wanted his claim remanded to the 
AOJ for review of the evidence that had been submitted with 
regard to his appeal.  In June 2009, the Board remanded the 
issue for consideration of the newly received evidence and 
readjudication of the issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required if further action is required 
on his part.  


REMAND

The record now contains two letters, dated September 22, 
2008, from Edward K. Gardner, M.D., of Arkansas 
Otolaryngology Center, P.A.  One, addressed To Whom It May 
Concern, was submitted directly to the Board.  The other is 
addressed to Dr. Fitzgerald, who had apparently referred the 
Veteran to Dr. Gardner for a consultation.  Both letters 
refer to the Veteran's report of significant problems with 
hearing loss since his discharge from service, his report of 
no audiogram at exit from service, and his report of ear 
infections while in Vietnam.  

To Dr. Fitzgerald, Dr. Gardner reported the Veteran's 
physical examination as normal, with bilateral sensorineural 
hearing loss with some conductive hearing loss in the left 
ear.  He added:

Certainly, as a physician, I do not find it useful to 
disagree with my patients when they feel that the 
timing of their hearing loss is related to a particular 
event.  I would have to take [the Veteran's] opinion 
that his hearing loss followed his service to our 
country as the truth.

In the other letter, Dr. Gardner described the physical 
examination as relatively normal with the exception of some 
mild necrosis of the incus of the left ear causing some 
conductive hearing loss, but not obviously affecting his 
large high frequency sensorineural hearing loss.  He added:

I would appreciate if the VA would consider this 
hearing loss as having some potential source while [the 
Veteran] was in the military.  Certainly, he has had 
some noise exposure in his work as a driver, but 
certainly had more significant loss, it sounds like 
while serving our country.  I understand the complexity 
of this situation for the VA, but I would appreciate 
their understanding in this matter.

The Board notes that the newly received letters show that the 
Veteran has now been found to have a conductive hearing loss 
in addition to the sensorineural hearing loss found at the 
time of the August and/or October 2003 VA audiological 
evaluation.  

The Board further notes that the Veteran has reported having 
had ear infections in service and that Dr. Gardner has 
indicated that the Veteran's hearing loss, including the now 
diagnosed conductive hearing loss, could be attributed to his 
period of service, including ear infections in service.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Although the Veteran had a VA audiological examination 
in July 2003, the examiner did not mention a conductive 
hearing loss.  The Veteran's private physician now notes a 
current conductive hearing loss.  Based upon the above, an 
additional VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiological evaluation by a VA 
otolaryngologist to determine the nature 
and etiology of any current hearing loss.  
All indicated tests and studies are to be 
performed and all findings are to be 
reported in detail.  The claims folder 
must be made available for review.  The 
examiner is requested to answer the 
following questions:  Does the Veteran 
currently have hearing loss?  If so, 
please identify the types of hearing loss 
that are present, i.e.; 
conductive/sensorineural, etc.?  Is it at 
least as likely as not (50 percent 
probability or greater) that any current 
hearing loss found is related to the 
Veteran's period of service, to include 
as a result of inservice rifle noise 
exposure or ear infections?  Complete 
detailed rationale is requested for each 
opinion that is rendered.

2.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

